DETAILED ACTION
	Claims 1-13 are pending. Claims 1, 5, 6, and 8 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on July 24, 2018. It is noted, however, that applicant has not filed a certified copy of the 201810821018.6 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed December 14, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The Examiner would like to note that the search report and subsequent references cited on the IDS are not of the corresponding Chinese Foreign Patent Document CN110358548.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN103555347). Translation attached.
Zhang et al. teaches a liquid crystal composition in the following Example 6:

    PNG
    media_image1.png
    785
    604
    media_image1.png
    Greyscale
[CN 0091] wherein compound IV-12 in an amount of 7% is equivalent to formula I-1 of instant claim 1 when R1 is an alkyl group having a carbon atom number of 5. Compound V-1 in an amount of 35% is equivalent to formula II of instant claim 1, specifically formula II-1 of instant claim 5. Compound II-1-1 in an amount of 10% is equivalent to formula III of instant claim 1 when R5 is 
    PNG
    media_image2.png
    48
    67
    media_image2.png
    Greyscale
, r is 1, E and J are 
    PNG
    media_image3.png
    44
    48
    media_image3.png
    Greyscale
, Z1 is –CF2O-, X1-X3 are F, 
	However, Zhang et al. teaches compounds of formula II, i.e. component B, account for 1%-60% of the weight percentage [EN p 4] which overlaps the instantly claimed range of 30-50%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Zhang et al. through routine experimentation and arrive at the instant claims with a reasonable expectation of success.
With regard to claims 2 and 7, Zhang teaches the above compounds V-3 and V-4 in a total amount of 17% are equivalent to formula IV of instant claims 1 and 2, specifically formula IV-1 of instant claim 7 when R7 Is an alkenyl group having a carbon atom number of 2 or 4 respectively and R8 is an alkyl group having a carbon atom number of 1.
With regard to claim 9, Zhang et al. also teaches the liquid crystal composition is applied to active matrix electrooptical elements [abstract].
Claims 3, 4, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN103555347) as applied to claim 1 above, and further in view of Manabe et al. (U.S. 2017/0292072).
	With regard to claims 3, 4, 8, and 10-12, Zhang et al. teaches the above liquid crystal composition but does not teach a compound of formula V and/or formula VI and amounts thereof.


    PNG
    media_image4.png
    120
    335
    media_image4.png
    Greyscale
[0100] wherein RS1 and RS2 are most preferably alkoxy or alkenyloxy [0101] which is equivalent to formula VI of instant claims 4, 11, and 12 when R11 and R12 are alkoxy having a carbon atom number of 2-8 or alkenoxy groups having a carbon atom number of 3-8 and Lx is S; and compound VI is the following:

    PNG
    media_image5.png
    101
    277
    media_image5.png
    Greyscale
[0076] wherein R62 is most preferably propyl or pentyl [0077], j is 1, and R62 is an unsubstituted alkyl radical having 1 to 7 C atoms [0078] which is equivalent to formula V of instant claims 3 and 10, specifically formula V-1 of instant claim 8 when R9 is an alkyl group having a carbon atom number of 4 or 5 and R10 is an alkyl group having a carbon atom number of 1-7. Manabe et al. also teaches the media preferably comprises 1-60% by weight of one or more compounds of formula I (e.g. S-1) and 5-25% by weight of one or more compounds of formula VI [0191-0198] which overlap the claimed ranges of 2-7% of formula VI and 5-20% of formula V respectively. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976). Furthermore, Zhang et al. teaches the use of the liquid crystal composition in IPS and FFF displays [EN p2]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. to include the compounds S-1 and VI of Manabe et al. and arrive at the instant claims in order to achieve a low threshold voltage with short response times, a sufficiently broad nematic phase, favourable, relatively low birefringence (An) and, at the same time, a high transmission, good stability to decomposition by heating and by UV exposure, and a stable, high VHR.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN103555347) as applied to claim 1 above, and further in view of Yuan et al. (U.S. 2015/0218449).
With regard to claims 6 and 13, Zhang ‘347 teaches the above Example 6 comprising a compound of formula II-1-1 (Applicant’s III) but does not teach formula III is represented by those recited in the claims.
	However, Yuan et al. teaches the following liquid crystal compound:

    PNG
    media_image6.png
    111
    292
    media_image6.png
    Greyscale
[0008] which is equivalent to formula III-11 of instant claim 6, specifically formula III-33 of instant claim 13. Yuan et al. also teaches the compound increases the clearing point significantly, and their rotational viscosity is lower, as well as have a fast response speed [0206]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. to include the compound II2 of Yuan et al. and arrive at the instant claims in order to achieve a higher clearing point and lower rotational viscosity.
Response to Arguments
	Due to the amendment filed October 28, 2021 of instant claim 1, the 103 rejection over Wang in view of Coates has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1.
declaration under 37 CFR 1.132 filed October 28, 2021 is insufficient to overcome the rejection of claims 1-13 based upon the 103 rejection over Wang in view of Coates as set forth in the last Office action because:  the facts presented are not germane to the rejection at issue. The Examiner acknowledges the declaration was provided based on the previous rejection over Wang in view of Coates which has been withdrawn. The declaration’s focus is on the presence (or absence) of formula I-1 and/or formula I-2 which Yuan et al. teaches together with formulas II and III. The difference between the instant claims and Yuan is the amount of formula III which is not addressed in the declaration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722